                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ADAN DELGADO ROJAS,

               Plaintiff,                                   Civ. No. 6:18-cv-001121-MK

       v.                                                   ORDER

WILLIE’S WOODWORKING, LLC, an
Oregon limited liability company, and DALE
MCCLEARY, an individual,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

35), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Plaintiff did not file objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate Judge

Kasubhai’s Findings and Recommendation (ECF No. 35) is adopted. Plaintiff’s Motion for




1 – ORDER
Attorney Fees and Costs (ECF No. 28) is GRANTED. Plaintiff is entitled to $9,560.00 in

attorney fees and $764.00 in costs.

IT IS SO ORDERED.

       DATED this 5th day of December, 2019.



                                           _______/s/ Michael J. McShane ________
                                                   Michael McShane
                                               United States District Judge




2 – ORDER
